Citation Nr: 1727846	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  13-12 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial compensable rating prior to October 22, 2014, and in excess of 10 percent thereafter for degenerative arthritis of the right knee.  


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1993 to November 1997. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which granted service connection for degenerative arthritis of the right knee, and assigned an initial noncompensable rating, effective February 2, 2010.  Thereafter, in a November 2014 rating decision, the RO increased the rating for the Veteran's service-connected right knee disability to 10 percent disabling, effective October 22, 2014.  

This appeal was before the Board in March 2016 at which time it was remanded to schedule the Veteran for a Travel Board hearing.

The Veteran was scheduled for a Travel Board hearing in May 2017.  Although the Veteran was duly notified of the time and date of the hearing, she failed to report and neither furnished an explanation for her failure to appear nor requested a postponement or another hearing.  Pursuant to 38 C.F.R. § 20.702(d) (2016), when a Veteran fails to appear for a scheduled hearing and has not requested a postponement, the case will be processed as though the request for a hearing had been withdrawn.  Thus, the Board will proceed with consideration of the appeal based on the evidence of record.

In light of the forgoing, the Board finds that the RO has complied with the previous remand instructions.  Stegall v. v. West, 11 Vet. App. 268 (1998).

The Board also observes that following the issuance of the Supplemental Statement of the Case (SSOC), additional VA medical records were associated with the Veteran's electronic claims file.  However, the updated treatment records do not pertain to the Veteran's current appeal for her right knee disability.  Further, the claim is being remanded for further development, as such, the Veteran is not prejudiced by the Board reviewing this evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets the delay; however, additional development is required prior to adjudicating the claim on appeal.  

The Veteran was provided a VA examination in October 2011.  At the time of the examination, the Veteran reported that she had a work-related injury in February 2011 which reinjured her knee.  She reported that she was off work for 2 months due to pain and had physical therapy.  Additionally, in the report of an October 2014 VA examination, the Veteran reported that "civilian records" were being forward to the RO.  Notwithstanding, the claims file is negative for post-service medical records regarding treatment for the Veteran's right knee disability.  On remand, therefore, the AOJ should ensure that all records of this treatment are secured and associated with the record, as they are relevant to the claim.

The Board observes that the United States Court of Appeals for Veterans Claims has held that, in order to permit an adjudicator to determine the proper disability rating for a joint disability, an examination must, whenever possible, include the results of the range of motion testing "for pain on both active and passive motion [and] in weight-bearing and non-weight-bearing, as well as the necessary findings to evaluate functional loss during flare-ups."  Correia v. McDonald, 28 Vet. App. 158, 169 (2016).  While range of motion testing results were provided, there is no indication that active and passive range of motion testing was conducted.  See 38 C.F.R. § 4.59.  Further, there was no testing on weight-bearing and non-weight-bearing.  Because the VA examinations do not contain the necessary findings, they are inadequate for compensation purposes.    


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for her right knee disability, to include records regarding to the February 2011 work-related injury.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

Any outstanding, relevant VA medical records should also be obtained and associated with the claims file.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of her service-connected right knee disability.  Access to records in the Veteran's electronic claims file should be made available to the examiner for review in connection with his or her opinion.

The examination report should include range of motion in degrees for the Veteran's right and left knees.  In so doing, the examiner should test the appellant's range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

The examiner should determine whether the knee disabilities are manifested by weakened movement, excess fatigability, incoordination, flare-ups or pain.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to weakened movement, excess fatigability, incoordination, flare-ups, or pain, if possible.

Additionally, the examiner should indicate the presence or absence of lateral instability and/or recurrent subluxation in the Veteran's knees.  If instability or recurrent subluxation is present, the examiner must specifically state whether such instability or recurrent subluxation is slight, moderate, or severe.  If instability or recurrent subluxation is not found, the examiner should so state.

3.  After undertaking any development deemed necessary, readjudicate the issue on appeal, considering all the evidence of record.  If the benefit sought on appeal remains denied, provide the Veteran with a Supplemental Statement of the Case and the opportunity to respond.  The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


